Name: Commission Regulation (EEC) No 361/93 of 17 February 1993 derogating from Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  trade policy;  tariff policy;  plant product
 Date Published: nan

 No L 41 /42 Official Journal of the European Communities 18 . 2 . 93 COMMISSION REGULATION (EEC) No 361/93 of 17 February 1993 derogating from Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1569/92 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 3518/86 (3) was last amended by Regulation (EEC) No 314/93 (4) to make imports of orange juice falling within CN code 2009 11 99 subject to the issue of an import licence ; Whereas, in order to take account of the special situation of products in transit to the Community on the date of entry into force of Regulation (EEC) No 314/93, that is on 12 February 1993, import, licences applied for before 24 February 1993 for products falling within the afore ­ mentioned subheading should be issued without delay, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 (2) of Regulation (EEC) No 3518/86, import licences applied for before 24 February 1993 for products falling within CN code 2009 1 1 99 shall be issued without delay. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1993. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 166, 20. 6 . 1992, p . 5. (3) OJ No L 325, 10 . 11 . 1986, p. 14. (4) OJ No L 36, 12. 2. 1993, p. 40.